


117 S1289 IS: Marine Mammal Research and Response Act of 2021
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1289
IN THE SENATE OF THE UNITED STATES

April 21, 2021
Ms. Cantwell introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation

A BILL
A bill to amend the Marine Mammal Protection Act of 1972 to reauthorize and modify the John H. Prescott Marine Mammal Rescue Assistance Grant Program, and for other purposes.


1.Short titleThis Act may be cited as the Marine Mammal Research and Response Act of 2021. 2.Data collection and disseminationSection 402 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421a) is amended—
(1)in subsection (b)— (A)in paragraph (1)(A), by inserting or entangled after stranded;
(B)in paragraph (3)— (i)by striking strandings, and inserting strandings and entanglements, including unusual mortality events,;
(ii)by inserting stranding before region; and (iii)by striking marine mammals; and and inserting marine mammals and entangled marine mammals to allow comparison of the causes of illness and deaths in stranded marine mammals and entangled marine mammals with physical, chemical, and biological environmental parameters; and; and
(C)in paragraph (4), by striking analyses, that would allow comparison of the causes of illness and deaths in stranded marine mammals with physical, chemical, and biological environmental parameters. and inserting analyses.; and (2)by striking subsection (c) and inserting the following:

(c)Information required To be submitted and collected
(1)In GeneralAfter each response to a stranding or entanglement event, the Secretary shall collect (including from any staff of the National Oceanic and Atmospheric Administration that respond directly to such an event), and shall require each stranding network participant who responds to that stranding or entanglement to submit to the Administrator of the National Oceanic and Atmospheric Administration— (A)data on the stranding event, including NOAA Form 89–864 (OMB #0648–0178), NOAA Form 89–878 (OMB #0648–0178), similar successor forms, or similar information in an appropriate format required by the United States Fish and Wildlife Service for species under its management authority;
(B)supplemental data to the data described in subparagraph (A), which may include, as available, relevant information about— (i)weather and tide conditions;
(ii)offshore human, predator, or prey activity; (iii)morphometrics;
(iv)behavior; (v)health assessments;
(vi)life history samples; or (vii)stomach and intestinal contents; and
(C)data and results from laboratory analysis of tissues, which may include, as appropriate and available— (i)histopathology;
(ii)toxicology; (iii)microbiology
(iv)virology; or (v)parasitology. 
(2)TimelineA stranding network participant shall submit— (A)the data described in paragraph (1)(A) not later than 30 days after the date of a response to a stranding or entanglement event;
(B)the compiled data described in paragraph (1)(B) not later than 30 days after the date on which the data is available to the stranding network participant; and (C)the compiled data described in paragraph (1)(C) not later than 30 days after the date on which the laboratory analysis has been reported to the stranding network participant.
(d)Availability of data
(1)In generalThe Secretary shall develop a program to make information, including any data and metadata collected under paragraphs (3) or (4) of subsection (b) or subsection (c), available to researchers, stranding network participants, and the public— (A)to improve real-time coordination of response to stranding and entanglement events across geographic areas and between stranding coordinators;
(B)to identify and quickly disseminate information on potential public health risks; (C)to facilitate integrated interdisciplinary research;
(D)to facilitate peer-reviewed publications; (E)to archive regional data into 1 national database for future analyses; and
(F)for education and outreach activities. (2)Access to dataThe Secretary shall ensure that any data or metadata collected under subsection (c)—
(A)by staff of the National Oceanic and Atmospheric Administration that responded directly to a stranding or entanglement event is available to the public through the Health MAP and the Observation System not later than 30 days after that data or metadata is collected by, available to, or reported to the Secretary; and (B)by a stranding network participant that responded directly to a stranding or entanglement event is made available to the public through the Health MAP and the Observation System 2 years after the date on which that data is submitted to the Secretary under subsection (c).
(3)Exceptions
(A)Written releaseNot­with­stand­ing paragraph (2)(B), the Secretary may make data described in paragraph (2)(B) publicly available earlier than 2 years after the date on which that data is submitted to the Secretary under subsection (c), if the stranding network participant has completed a written release stating that such data may be made publicly available. (B)Law enforcementNot­with­stand­ing paragraph (2), the Secretary may withhold data for a longer period than the period of time described in paragraph (2) in the event of a law enforcement action or legal action that may be related to that data.
(e)StandardsThe Secretary, in consultation with the marine mammal stranding community, shall— (1)make publicly available guidance about uniform data and metadata standards to ensure that data collected in accordance with this section can be archived in a form that is readily accessible and understandable to the public through the Health MAP and the Observation System; and
(2)periodically update such guidance. (f)Management policyIn collaboration with the regional stranding networks, the Secretary shall develop, and periodically update, a data management and public outreach collaboration policy for stranding or entanglement events..
3.Stranding or entanglement response agreements
(a)In generalSection 403 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421b) is amended— (1)in the section heading by inserting or entanglement before response; 
(2)in subsection (a), by striking the period at the end and inserting or entanglement.; and (3)in subsection (b)—
(A)in paragraph (1), by striking and after the semicolon; (B)in paragraph (2), by striking the period at the end and inserting ; and; and
(C)by adding at the end the following:  (3)include a description of the data management and public outreach policy established under section 402(f)..
(b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972 (Public Law 92–522; 86 Stat. 1027) is amended by striking the item related to section 403 and inserting the following:   Sec. 403. Stranding or entanglement response agreements.. 4.Unusual mortality event activity fundingSection 405 the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421d) is amended—
(1)by striking subsection (b) and inserting the following:  (b)UsesAmounts in the Fund—
(1)shall be available only for use by the Secretary, in consultation with the Secretary of the Interior, and dispersed among claimants based on budgets approved by the Secretary prior to expenditure— (A)to make advance, partial, or progress payments under contracts or other funding mechanisms for property, supplies, salaries, services, and travel costs incurred in acting in accordance with the contingency plan issued under section 404(b) or under the direction of an Onsite Coordinator for an unusual mortality event designated under section 404(a)(2)(B)(iii);
(B)for reimbursing any stranding network participant for costs incurred in the collection, preparation, analysis, and transportation of marine mammal tissues and samples collected with respect to an unusual mortality event for the Tissue Bank; and (C)for the care and maintenance of a marine mammal seized under section 104(c)(2)(D); and
(2)shall remain available until expended.; and (2)in subsection (c)—
(A)in paragraph (2), by striking and at the end; (B)in paragraph (3), by striking the period at the end and inserting a semicolon; and
(C)by adding at the end the following:  (4)not more than $250,000 per year, as determined by the Secretary of Commerce, from sums collected as fines, penalties, or forfeitures of property by the Secretary of Commerce for violations of any provision of this Act; and
(5)sums received from emergency declaration grants for marine mammal conservation.. 5.LiabilitySection 406(a) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421e(a)) is amended, in the matter preceding paragraph (1)—
(1)by inserting or entanglement after to a stranding; and (2)by striking government and inserting Government.
6.National Marine Mammal Tissue Bank and tissue analysisSection 407 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f) is amended— (1)in subsection (c)(2)(A), by striking the health of marine mammals and and inserting marine mammal health and mortality and the health of; and
(2)in subsection (d), in the matter preceding paragraph (1), by inserting public before access. 7.Marine Mammal Rescue and Response Grant Program and Rapid Response Fund (a)In generalSection 408 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f–1) is amended—
(1)by striking the section heading and inserting Marine Mammal Rescue and Response Grant Program and Rapid Response Fund; (2)by striking subsections (a) through (d) and subsections (f) through (h);
(3)by redesignating subsection (e) as subsection (f); and (4)by inserting before subsection (f), as redesignated by paragraph (3), the following: 

(a)DefinitionsIn this section: (1)Emergency assistance (A)In GeneralThe term emergency assistance means—
(i)financial assistance provided to respond to, or that results from, a stranding event or entanglement event that— (I)causes an immediate increase in the cost of a response, recovery, or rehabilitation that is greater than the usual cost of a response, recovery, or rehabilitation;
(II)is cyclical or endemic; or (III)involves a marine mammal that is out of the normal range for that marine mammal; or
(ii)financial assistance provided to respond to, or that results from, a stranding event or an entanglement event that the appropriate Secretary or State or Tribal government considers to be an emergency. (B)ExclusionsThe term emergency assistance does not include financial assistance to respond to an unusual mortality event.
(2)SecretaryThe term Secretary has the meaning given that term in section 3(12)(A). (3)Stranding regionThe term stranding region means a geographic region designated by the applicable Secretary for purposes of administration of this title.
(b)John H. Prescott Marine Mammal Rescue and Response Grant Program
(1)In generalSubject to the availability of appropriations or other funding, the applicable Secretary shall carry out a grant program, to be known as the John H. Prescott Marine Mammal Rescue and Response Grant Program (referred to in this section as the grant program), to award grants to eligible stranding network participants or stranding network collaborators, as described in this subsection. (2)PurposesThe purposes of the grant program are to provide for—
(A)the recovery, care, or treatment of sick, injured, or entangled marine mammals; (B)responses to marine mammal stranding events that require emergency assistance;
(C)the collection of data and samples from living or dead stranded marine mammals for scientific research or assessments regarding marine mammal health; (D)facility operating costs that are directly related to activities described in subparagraph (A), (B), or (C); and
(E)development of stranding network capacity, including training for emergency response, where facilities do not exist or are sparse. (3)Contract, grant, and cooperative agreement authority (A)In generalThe applicable Secretary may enter into a contract, grant, or cooperative agreement with any eligible stranding network participant or stranding network collaborator, as the Secretary determines to be appropriate, for the purposes described in paragraph (2).
(B)Emergency award flexibilityFollowing a request for emergency award flexibility and analysis of the merits of and necessity for such a request, the applicable Secretary may— (i)amend any contract, grant, or cooperative agreement entered into under this paragraph, including provisions concerning the period of performance; or
(ii)waive the requirements under subsection (f) for grant applications submitted during the provision of emergency assistance. (4)Equitable distribution of funds (A)In generalThe Secretary shall ensure, to the extent practicable, that funds awarded under the grant program are distributed equitably among the stranding regions.
(B)ConsiderationsIn determining priorities among the stranding regions under this paragraph, the Secretary may consider— (i)equitable distribution within the stranding regions, including the sub regions (including, but not limited to, the Gulf of Mexico);
(ii)any episodic stranding, entanglement, or mortality events, except for unusual mortality events, that occurred in any stranding region in the preceding year; (iii)any data with respect to average annual stranding, entanglements, and mortality events per stranding region;
(iv)the size of the marine mammal populations inhabiting a stranding region;  (v)the importance of the region’s marine mammal populations to the well-being of indigenous communities; and 
(vi)the conservation of protected, depleted, threatened, or endangered marine mammal species. (C)StrandingsFor the purposes of this program, priority is to be given to applications focusing on marine mammal strandings. 
(5)ApplicationTo be eligible for a grant under the grant program, a stranding network participant shall— (A)submit an application in such form and manner as the applicable Secretary prescribes; and
(B)be in compliance with the data reporting requirements under section 402(d) and any applicable reporting requirements of the United States Fish and Wildlife Service for species under its management jurisdiction. (6)Grant criteriaThe Secretary shall, in consultation with the Marine Mammal Commission, a representative from each of the stranding regions, and other individuals who represent public and private organizations that are actively involved in rescue, rehabilitation, release, scientific research, marine conservation, and forensic science with respect to stranded marine mammals under that Department's jurisdiction, develop criteria for awarding grants under their respective grant programs.
(7)Limitations
(A)Maximum grant amountNo grant made under the grant program for a single award may exceed $150,000 in any 12-month period. (B)Unexpended fundsAny funds that have been awarded under the grant program but that are unexpended at the end of the 12-month period described in subparagraph (A) shall remain available until expended.
(8)Administrative costs and expensesThe Secretary's administrative costs and expenses related to reviewing and awarding grants under the grant program, in any fiscal year may not exceed the greater of— (A)6 percent of the amounts made available each fiscal year to carry out the grant program; or
(B)$80,000. (9)TransparencyThe Secretary shall make publicly available a list of grant proposals for the upcoming fiscal year, funded grants, and requests for grant flexibility under this subsection.
(c)Joseph R. Geraci Marine Mammal Rescue and Rapid Response Fund
(1)In generalThere is established in the Treasury of the United States an interest-bearing fund, to be known as the Joseph R. Geraci Marine Mammal Rescue and Rapid Response Fund (referred to in this section as the Rapid Response Fund). (2)Use of FundsAmounts in the Rapid Response Fund shall be available only for use by the Secretary to provide emergency assistance.
(d)Authorization of appropriations
(1)In general
(A)Authorization of appropriationsThere is authorized to be appropriated to carry out the grant program $7,000,000 for each of fiscal years 2021 through 2026, to remain available until expended, of which for each fiscal year— (i)$6,000,000 shall be made available to the Secretary of Commerce; and
(ii)$1,000,000 shall be made available to the Secretary of the Interior. (B)Derivation of fundsFunds to carry out the activities under this section shall be derived from amounts authorized to be appropriated pursuant to subparagraph (A) that are enacted after the date of enactment of the Marine Mammal Research and Response Act of 2021.
(2)Joseph R. Geraci Marine Mammal Rescue and Rapid Response FundThere is authorized to be appropriated to the Rapid Response Fund $500,000 for each of fiscal years 2021 through 2026. (e)Acceptance of donationsFor the purposes of carrying out this section, the Secretary may solicit, accept, receive, hold, administer, and use gifts, devises, and bequests without any further approval or administrative action.. 
(b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972 (Public Law 92–522; 86 Stat. 1027) (as amended by section 3(b)) is amended by striking the item related to section 408 and inserting the following:   Sec. 408. Marine Mammal Rescue and Response Grant Program and Rapid Response Fund.. 8.Health MAP (a)In generalTitle IV of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421 et seq.) is amended by inserting after section 408 the following:

408A.Marine Mammal Health Monitoring and Analysis Platform (Health MAP)
(a)In generalNot later than 1 year after the date of enactment of the Marine Mammal Research and Response Act of 2021, the Secretary, acting through the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Secretary of the Interior and the Marine Mammal Commission, shall— (1)establish a marine mammal health monitoring and analysis platform (referred to in this Act as the Health MAP);
(2)incorporate the Health MAP into the Observation System; and (3)make the Health MAP—
(A)publicly accessible through the web portal of the Observation System; and (B)interoperable with other national data systems or other data systems for management or research purposes, as practicable.
(b)PurposesThe purposes of the Health MAP are— (1)to promote—
(A)interdisciplinary research among individuals with knowledge and experience in marine mammal science, marine mammal veterinary and husbandry practices, medical science, and oceanography, and with other marine scientists; (B)timely and sustained dissemination and availability of marine mammal health, stranding, entanglement, and mortality data;
(C)identification of spatial and temporal patterns of marine mammal mortality, disease, and stranding; (D)evaluation of marine mammal health in terms of mortality, as well as sublethal marine mammal health impacts;
(E)improved collaboration and forecasting of marine mammal and larger ecosystem health events; (F)rapid communication and dissemination of information regarding marine mammal strandings that may have implications for human health, such as those caused by harmful algal blooms; and
(G)increased accessibility of data in a user friendly visual interface for public education and outreach; and (2)to contribute to an ocean health index that incorporates marine mammal health data.
(c)RequirementsThe Health MAP shall— (1)integrate in situ, remote, and other marine mammal health, stranding, and mortality data, including visualizations and metadata, collected by marine mammal stranding networks, Federal, State, local, and Tribal governments, private partners, and academia; and
(2)be designed— (A)to enhance data and information availability, including data sharing among stranding network participants, scientists, and the public within and across stranding network regions;
(B)to facilitate data and information access across scientific disciplines, scientists, and managers; (C)to facilitate public access to national and regional marine mammal health, stranding, entanglement, and mortality data, including visualizations and metadata, through the national and regional data portals of the Observation System; and
(D)in collaboration with, and with input from, States and stranding network participants. (d)Procedures and guidelinesThe Secretary shall establish and implement policies, protocols, and standards for—
(1)reporting marine mammal health data collected by stranding networks consistent with subsections (c) and (d) of section 402; (2)promptly transmitting health data from the stranding networks and other appropriate data providers to the Health MAP;
(3)disseminating and making publicly available data on marine mammal health, stranding, entanglement, and mortality data in a timely and sustained manner; and (4)integrating additional marine mammal health, stranding, or other relevant data as the Secretary determines appropriate.
(e)ConsultationThe Administrator of the National Oceanic and Atmospheric Administration shall maintain and update the Health MAP in consultation with the Secretary of the Interior and the Marine Mammal Commission. (f)ContributionsFor purposes of carrying out this section, the Secretary may solicit, accept, receive, hold, administer, and use gifts, devises, and bequests without any further approval or administrative action..
(b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972 (Public Law 92–522; 86 Stat. 1027) (as amended by section 7(b)) is amended by inserting after the item related to section 408 the following:   Sec. 408A. Marine Mammal Health Monitoring and Analysis Platform (Health MAP).. 9.Reports to Congress (a)In generalTitle IV of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421 et seq.) (as amended by section 8(a)) is amended by inserting after section 408A the following:

408B.Reports to Congress
(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means— (1)the Committee on Commerce, Science, and Transportation of the Senate; 
(2)the Committee on Natural Resources of the House of Representatives; and (3)the Committee on Science, Space, and Technology of the House of Representatives.
(b)Health MAP status report
(1)In generalNot later than 2 year after the date of enactment of the Marine Mammal Research and Response Act of 2021, the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Marine Mammal Commission, the Secretary of the Interior, and the National Ocean Research Leadership Council, shall submit to the appropriate committees of Congress a report describing the status of the Health MAP. (2)RequirementsThe report under paragraph (1) shall include—
(A)a detailed evaluation of the data made publicly available through the Health MAP; (B)a detailed list of any gaps in data collected pursuant to the Health MAP, a description of the reasons for those gaps, and recommended actions to close those gaps;
(C)an analysis of the effectiveness of using the website of the Observation System as the platform to collect, organize, visualize, archive, and disseminate marine mammal stranding and health data; (D)a list of publications, presentations, or other relevant work product resulting from, or produced in collaboration with, the Health MAP;
(E)a description of emerging marine mammal health concerns and the applicability of those concerns to human health; (F)an analysis of the feasibility of the Observation System being used as an alert system during stranding events, entanglement events, and unusual mortality events for the stranding network, Observation System partners, Health MAP partners, Federal and State agencies, and local and Tribal governments;
(G)an evaluation of the use of Health MAP data to predict broader ecosystem events and changes that may impact marine mammal or human health and specific examples of proven or potential uses of Observation System data for those purposes; and (H)recommendations for the Health MAP with respect to—
(i)filling any identified data gaps; (ii)standards that could be used to improve data quality, accessibility, transmission, interoperability, and sharing;
(iii)any other strategies that would contribute to the effectiveness and usefulness of the Health MAP; and (iv)the funding levels needed to maintain and improve the Health MAP.
(c)Data gap analysis
(1)In generalNot later than 5 years after the date on which the report required under subsection (b)(1) is submitted, and every 10 years thereafter, the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Marine Mammal Commission and the Secretary of Commerce, shall— (A)make publicly available a report on the data gap analysis described in paragraph (2); and
(B)provide a briefing to the appropriate committees of Congress concerning that data gap analysis. (2)RequirementsThe data gap analysis under paragraph (1) shall include—
(A)an overview of existing participants within a marine mammal stranding network; (B)an identification of coverage needs and participant gaps within a network;
(C)an identification of data and reporting gaps from members of a network; and (D)an analysis of how stranding and health data are shared and made available to scientists, academics, State, local, and Tribal governments, and the public.
(d)Marine mammal response capabilities in the Arctic
(1)In generalNot later than 1 year after the date of enactment of the Marine Mammal Research and Response Act of 2021, the Administrator of the National Oceanic and Atmospheric Administration, the Director of the United States Fish and Wildlife Service, and the Director of the United States Geologic Survey, in consultation with the Marine Mammal Commission and the Secretary of the Interior, shall— (A)make publicly available a report describing the response capabilities for sick and injured marine mammals in the Arctic regions of the United States; and
(B)provide a briefing to the appropriate committees of Congress on that report.  (2)ArcticThe term Arctic has the meaning given the term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
(3)RequirementsThe report under paragraph (1) shall include— (A)a description, developed in consultation with the Fish and Wildlife Service of the Department of the Interior, of all marine mammal stranding agreements in place for the Arctic region of the United States, including species covered, response capabilities, facilities and equipment, and data collection and analysis capabilities;
(B)a list of State and local government agencies that have personnel trained to respond to marine mammal strandings in the Arctic region of the United States; (C)an assessment of potential response and data collection partners and sources of local information and knowledge, including Alaska Native people and villages;
(D)an analysis of spatial and temporal trends in marine mammal strandings and unusual mortality events that are correlated with changing environmental conditions in the Arctic region of the United States; (E)a description of training and other resource needs to meet emerging response requirements in the Arctic region of the United States;
(F)an analysis of oiled marine mammal response and rehabilitation capabilities in the Arctic region of the United States, including personnel, equipment, facilities, training, and husbandry capabilities, and an assessment of factors that affect response and rehabilitation success rates; and (G)recommendations to address future stranding response needs for marine mammals in the Arctic region of the United States..
(b)Table of contents amendmentThe table of contents in the first section of the Marine Mammal Protection Act of 1972 (Public Law 92–522; 86 Stat. 1027) (as amended by section 8(b)) is amended by inserting after the item related to section 408A the following:   Sec. 408B. Reports to Congress.. 10.Authorization of appropriationsSection 409 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421g) is amended—
(1)in paragraph (1), by striking 1993 and 1994; and inserting 2021 through 2026;; (2)in paragraph (2), by striking 1993 and 1994; and inserting 2021 through 2026;; and
(3)in paragraph (3), by striking fiscal year 1993. and inserting for each of fiscal years 2021 through 2026.. 11.DefinitionsSection 410 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421h) is amended—
(1)by redesignating paragraphs (1) through (6) as paragraphs (2), (5), (6), (7), (8), and (9), respectively; (2)by inserting before paragraph (2) (as so redesignated) the following:

(1)The term entangle or entanglement means an event in the wild in which a living or dead marine mammal has gear, rope, line, net, or other material wrapped around or attached to the marine mammal and is— (A)on lands under the jurisdiction of the United States, including beaches and shorelines; or
(B)in waters under the jurisdiction of the United States, including any navigable waters.; (3)in paragraph (2) (as so redesignated) by striking The term and inserting Except as used in section 408, the term; 
(4)by inserting after paragraph (2) (as so redesignated) the following:  (3)The term Health MAP means the Marine Mammal Health Monitoring and Analysis Platform established under section 408A(a)(1).
(4)The term Observation System means the National Integrated Coastal and Ocean Observation System established under section 12304 of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603).. 12.Study on marine mammal mortality (a)In GeneralNot later than 12 months after the date of enactment of this Act, the Undersecretary of Commerce for Oceans and Atmosphere shall, in consultation with the Secretary of the Interior and the Marine Mammal Commission, conduct a study evaluating the connections among marine heat waves, frequency and intensity of harmful algal blooms, prey availability, and habitat degradation, and the impacts of these conditions on marine mammal mortality. 
(b)ReportThe Undersecretary of Commerce for Oceans and Atmosphere, in consultation with the Secretary of the Interior and the Marine Mammal Commission, shall prepare, post to a publicly available website, and brief the appropriate committees of Congress on, a report containing the results of the study described in subsection (a). The report shall identify priority research activities, opportunities for collaboration, and current gaps in effort and resource limitations related to advancing scientific understanding of how ocean heat waves, harmful algae blooms, availability of prey, and habitat degradation impact marine mammal mortality. The report shall include recommendations for policies needed to mitigate and respond to mortality events.   